Name: Commission Regulation (EC) No 1355/2001 of 4 July 2001 derogating from Regulation (EC) No 1644/96 laying down detailed rules for the grant of aid for certain grain legumes
 Type: Regulation
 Subject Matter: Europe;  agricultural policy;  farming systems;  plant product
 Date Published: nan

 Avis juridique important|32001R1355Commission Regulation (EC) No 1355/2001 of 4 July 2001 derogating from Regulation (EC) No 1644/96 laying down detailed rules for the grant of aid for certain grain legumes Official Journal L 182 , 05/07/2001 P. 0024 - 0024Commission Regulation (EC) No 1355/2001of 4 July 2001derogating from Regulation (EC) No 1644/96 laying down detailed rules for the grant of aid for certain grain legumesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1577/96 of 30 July 1996 on a specific measure for certain grain legumes(1), as amended by Regulation (EC) No 811/2000(2), and in particular Article 6 thereof,Whereas:(1) Commission Regulation (EC) No 1644/96(3) lays down detailed rules for the grant of aid for certain grain legumes. Article 1(a) thereof provides that eligible areas must have been completely sown and harvested and maintained in normal growing conditions.(2) The exceptional weather conditions which have affected Portugal and certain regions of Spain have not allowed crops to develop normally and produce a significant quantity of seeds, leading to anticipated yields being much lower than normal, making the harvest operation commercially unprofitable. If that operation is not carried out, the producers concerned lose their entitlement to aid per hectare as a result of failure to meet the requirement to harvest.(3) The situation described above justifies a derogation from Regulation (EC) No 1644/96 as regards the requirement to harvest.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1For the 2001/02 marketing year and notwithstanding Article 1(a) of Regulation (EC) No 1644/96, in Portugal and in Spain except in the Autonomous Communities of Galicia, Asturias, Cantabria, PaÃ ¯s Vasco and Canarias, areas sown with grain legumes not harvested shall remain eligible for the aid provided for in Regulation (EC) No 1577/96 provided that:- the areas in question remain free from any other crop up to the normal harvest period for grain legumes,- all the other conditions referred to in Regulation (EC) No 1644/96 are met.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 206, 16.8.1996, p. 4.(2) OJ L 100, 20.4.2000, p. 1.(3) OJ L 207, 17.8.1996, p. 1.